 

 
Exhibit 10.31


Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *. A complete version of this exhibit has been filed
separately with the Securities and Exchange Commission.


NETWORK ACCESS AND DATA CENTER SERVICES AGREEMENT


THIS NETWORK ACCESS AND DATA CENTER SERVICES AGREEMENT (“Agreement” or “MSA”)
made and entered into this 19th day of April 2008, by and between NET ACCESS
CORPORATION (NAC), a corporation formed under the laws of the State of New
Jersey, located at 9 Wing Drive, Cedar Knolls, NJ 07927 and Answers Corporation,
a corporation formed under the laws of the State of Delaware, located at 237
West 35th Street, Suite 1101, New York NY 10001-1905 (CUSTOMER).


NAC has certain networks and services available for access by CUSTOMER pursuant
to the terms and conditions of this Agreement. CUSTOMER desires to obtain access
to said networks and services. NAC is willing to grant CUSTOMER access to
various networks and services pursuant to the terms and conditions of this
Agreement.


NOW, THEREFORE, the parties agree as follows:


1.           NAC'S DUTIES AND OBLIGATIONS: During the Term hereof, NAC shall,
subject to the terms and conditions hereof, provide CUSTOMER with access to the
INTERNET and other listed services as set in the service orders attached hereto,
through NAC. Any and all access to other networks via NAC must be in compliance
with all policies and rules of those networks. NAC exercises no control
whatsoever over the content of any information passing through it. Stated
bandwidths apply only to CUSTOMER to NAC router port attachment. No guarantee of
end-to-end bandwidth on the INTERNET is made. NAC cannot guarantee the peering
sessions between our customers, vendors, and other non-NAC companies and/or
networks.


2.   CUSTOMER'S DUTIES AND RESTRICTIONS: CUSTOMER shall provide all necessary
preparations required to comply with NAC's installation, maintenance and
operational specifications; and, will be responsible for all the costs of
relocation of services once installed by NAC, and/or its vendors; and will
provide NAC and its suppliers of communication services and equipment,
reasonable access to the customers' premises to perform any acts required by
this Agreement.


NAC's services are only to be used for lawful purposes. Any transmission or
re-transmission of material in violation of any Federal or State laws and/or
regulations is expressly prohibited. This transmission or re-transmission of
material extends to and includes, but is not limited to: any copyrighted
materials, materials or communications judged to be threatening or obscene, and
any material or communications prohibited by trade secret. NAC does not censor
or monitor use of its network(s) and represents that is has no liability to
censor and/or monitor the data transmitted on its network(s). NAC exercises no
control whatsoever over the content of the information passing through NAC.
CUSTOMER agrees to indemnify NAC from any claims arising out of
CUSTOMERS  transmission or re-transmission of such material.

 
  1

--------------------------------------------------------------------------------

 

As a NAC customer, you may not sell, assign or transfer your service order
without prior written consent of NAC. NAC may at any time sell, assign or
transfer this agreement, including in the event of a merger of NAC or the sale
of all or substantially all of the assets or shares of NAC, with 30 days written
notice to CUSTOMER. In such a case, CUSTOMER has the right to terminate the
Agreement upon six (6) months written notice to the assignee without any
penalties whatsoever.


The provision of NAC's services pursuant to this Agreement is subject to NAC's
continuing approval of credit-worthiness. Customer shall furnish financial
information, as NAC may, from time-to-time, request such information for a
re­evaluation of credit-worthiness, but no more that once a year.
Notwithstanding the foregoing, NAC may request such information more than once a
year in the event of delinquent payments by Customer.


3.           NAC SUPPLIED HARDWARE/SOFTWARE: All hardware and software supplied
by NAC, if any, is covered by manufacturer's warranty only. Any hardware and
software being provided by NAC, if any, is attached to this contract in the NAC
Supplied Equipment Section. Support for hardware and software is covered in
Managed Services - Work Letter Addendum (if CUSTOMER is contracting for managed
services). In the absence of a specific hardware service contract and/or Managed
Services agreement all work performed by NAC will be on a time and materials
basis. Any items not specifically listed will be on a time and materials basis.
NAC strongly recommends that CUSTOMER purchase a service contract to cover
hardware & software repair or replacement.


4.           NON-NAC SUPPLIED HARDWARE/SOFTWARE: Physical Equipment and/or
software products that are NOT provided by NAC are the responsibility of
CUTOMER. NAC will not be responsible for the installation and/or service of
equipment and/or software that was not provided by NAC, unless otherwise agreed
between NAC and CUSTOMER. CUSTOMER is responsible for the use and compatibility
of hardware and software not provided by NAC. In the event that CUSTOMER uses
hardware and software not provided by NAC that impairs CUSTOMER'S use of NAC's
services, CUSTOMER shall nonetheless be liable for regular payments to NAC. Upon
notice from NAC that the hardware and/or software not provided by NAC is causing
or, in the sole opinion of NAC, likely to cause, hazard, interference, or
service obstruction, CUSTOMER shall eliminate the hazard, interference, or
service obstruction at once. CUSTOMER may, if necessary, pay NAC to troubleshoot
problems caused by such equipment and/or software not provided by NAC. NAC will
not be responsible if any changes in hardware, software or services, cause
equipment not provided by NAC to become obsolete, require modification or
alteration, or in any other way affect the total performance of NAC on an
end-to-end basis and protect the NAC backbone network and those networks
attached to the NAC network. In the case of CUSTOMER owned hardware and/or
software connected to the NAC network, CUSTOMER is totally responsible for any
and all service to that equipment. NAC, at its option, can supply technical
services in the form of consulting and/or service to NAC customers at their
request. Such services are billed at rate of */hour (9a to 5p Mon-Fri), */hour
(all other times), or */hour (national holidays). NAC has the right to refuse
any such technical services at its sole option. ON LEASED TELEPHONE LINES, NO
MATTER WHO THE LEASING PARTY IS, NAC MUST HAVE FREE AND OPEN ACCESS TO SUCH
LINES. This will allow NAC's operations people to test and isolate any type of
trouble that CUSTOMER and/or NAC might experience.


5.           TERM: The term of this Agreement is 36 Months(s) (“Term”). This
Agreement automatically renews unless canceled by CUSTOMER sixty (60) days prior
to Agreement expiration/renewal. ACCEPTANCE (i.e. when such count of 36 months
begins) is defined as when IP packets can be passed as evidenced by CUSTOMER,
when equipment (owned or leased by CUSTOMER) is placed in the NAC data center,
or a specific date chosen by NAC and CUSTOMER (whichever event comes first).


6.           RATES: Rates are set forth on the BANDWIDTH/COLLOCATION SERVICE
ORDER FORM attached hereto, with additional details in the Pricing Breakdown
Worksheet (if Managed Services are being purchased). Prices for delivery of
service are FOB the service address listed on the SERVICE ORDER FORM. Delivery
will be made as specified on the SERVICE ORDER FORM. NAC reserves the right to
change its rates by notifying CUSTOMER sixty (60) days in advance of the
effective date of such changes. NAC will provide sixty (60) days written notice
of an increase in base prices. Following a mailing of a notice of an increase in
base prices, CUSTOMER shall have thirty (30) days from the effective date of
receipt of such notice to provide NAC with a written request to terminate
service. In such a case CUSTOMER shall incur no termination fees. If CUSTOMER
does not give notice of its intent to terminate, CUSTOMER'S existing service
will be billed at the new base prices. If CUSTOMER elects to terminate, said
termination will be effective thirty (30) days following the receipt of
CUSTOMER'S notice to terminate, and CUSTOMER will be responsible for all charges
during said thirty day period at the rate previously charged to CUSTOMER.

 
2 

--------------------------------------------------------------------------------

 

7.           PAYMENT: Installation charges and one month's total monthly charges
are required to be paid upon the ordering of NAC's service. Processing of your
order begins when your deposit is received. THESE CHARGES ARE NONREFUNDABLE.
CUSTOMER will be invoiced on the first day of the billing period on a Net 30 day
basis. Customers are in default if their account is more than fifteen (15) days
past the due date. Service is subject to suspension/interruption/termination if
an account is in default. Such interruption or termination does not relieve
CUSTOMER from the obligation to pay the monthly charge. If services are
suspended or interrupted for non-payment, there will be a restoration charge of
* dollars and all overdue charges must be paid prior to service reinstatement.
No services will be restored until all amounts are paid in full. NAC will
reconnect CUSTOMER's service as soon as practicable, but in no event longer than
two business days after payment has been received. CUSTOMER will pay all duties
or levies on products and services if applicable to CUSTOMER by law. If a check
payment is returned to NAC unpaid, the account is immediately in default and
CUSTOMER is liable for a returned check charge of * dollars. Anytime an account
is in default, NAC may place a lien on any CUSTOMER owned equipment that is in
NAC's location. CUSTOMER owned equipment will not be released until CUSTOMER has
satisfied the default and paid for all service in full. If CUSTOMER's service is
suspended for non-payment, a security deposit may be required (solely at the
discretion of NAC) to reactive service. There will be no refund or credit by NAC
to CUSTOMER for the time period for which service is suspended. CUSTOMER will
continue to be billed and is liable for all NAC and telecommunication company
charges until service is permanently disconnected which will happen 30 days
after suspension of service. When service is permanently disconnected for
non-payment, the full amount due under CUSTOMER's contract will immediately be
sent to collections and CUSTOMER will be liable for all collections fees, in
addition to all service fees, early disconnection fees, and telecommunication
company disconnection charges. In addition, interest of 1.5% per month will be
charged on all past due amounts.  Customer's obligations under this Agreement
include payment for all services requested by Customer and made available to
Customer regardless of the use or non-use of said services.


8.           TERMINATION:


A.  
To terminate service, CUSTOMER must provide NAC with sixty (60) days written
notice of termination unless otherwise specified in the Network Service Level
Agreement (“Network SLA”) attached hereto as Exhibit A and/or in the Facility
Availability Service Level Agreement (“Facility Availability SLA”) attached
hereto as Exhibit B. Unless otherwise provided in this Agreement and/or in the
Network SLA and/or the Facility Availability SLA, in case of early termination
by CUSTOMER during the initial 24 month term of the Agreement, CUSTOMER shall
pay *% of the monthly amount that would otherwise be due during each month of
the remaining period of the initial 24 month period from the date of
termination, on a month-by-month basis  and *% of the monthly amount that would
otherwise be due during each month of the final 12 months of the Agreement for
Collocation and Power, and *% of the amount that would otherwise be due during
each of such 12 months for Bandwidth, on a month-by-month basis. In the event
that CUSTOMER terminates the Agreement after the initial 24 month period, the
CUSTOMER shall pay *% of the monthly amount that would otherwise be due during
each month of the remaining period of the final 12 months of the Agreement from
the date of termination for Collocation and Power, and *% of the amount that
would otherwise be due during each month of the remaining period of such 12
months for Bandwidth, on a month-by-month basis. In addition CUSTOMER is
responsible for ALL early termination fees for any telecommunications circuits
that are being used by CUSTOMER. There is NEVER a termination charge when
CUSTOMER upgrades to a higher level of service.



B.  
Upon expiration or termination of this Agreement, for any reason, NAC shall
provide CUSTOMER with free and clear access to its facilities in order for
CUSTOMER to remove its owned equipment (COLLOCATION) placed at NAC’s facilities.



C.  
*



D.  
In the event of CUSTOMER termination of this Agreement. NAC may:



a. Declare all amounts owed to NAC hereunder to be immediately, due and payable;


b. Request that CUSTOMER promptly return all hardware and/or software it
loaned/leased from NAC. CUSTOMER will provide NAC full and free access to the
hardware and/or software for this purpose, at a time agreed upon by both
parties; and,


c. Deny CUSTOMER further access to the INTERNET hereunder without liability on
the part of NAC to the CUSTOMER, providing that such deny of access shall not
occur during the 60 days notice period specified in Section 8 above.

 
3 

--------------------------------------------------------------------------------

 

9.           LIMITATION OF LIABILITY: IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT
NAC HAS NOT MADE ANY GUARANTEES OR PROMISES WITH REGARD TO THE EXACT DATE OF THE
COMPLETE INSTALLATION AND OPERATIONAL STATUS OF CUSTOMER. CUSTOMER SHOULD NOT
TERMINATE ANY OTHER NETWORK OR ALTERNATIVE SERVICES CURRENTLY IN USE PRIOR TO
INSTALLATION BEING COMPLETE.


NAC SHALL NOT BE LIABLE TO CUSTOMER FOR ANY DELAYS IN THE PERFORMANCE OF
SERVICES HEREUNDER OR FOR ANY FAILURE TO PERFORM HEREUNDER IF SUCH DELAYS OR
FAILURES ARE DUE TO STRIKES, INCLEMENT WEATHER, ACTS OF GOD, OR OTHER CAUSES
BEYOND NAC'S REASONABLE CONTROL. NAC WILL NOT BE RESPONSIBLE FOR PERFORMANCE OF
ITS OBLIGATIONS HEREUNDER WHERE DELAYED OR HINDERED DUE TO WAR, RIOTS,
EMBARGOES, STRIKES, CONCEALED ACTS OF WORKMAN (WHETHER OF NAC OR OTHERS), OR
ACCIDENTS. NAC WILL NOTIFY CUSTOMER IN THE EVENT OF ANY OF THE FOREGOING
OCCURRENCES. SHOULD SUCH OCCURRENCE CONTINUE FOR MORE THAN FIFTEEN (15) DAYS,
NAC OR CUSTOMER MAY CANCEL SERVICE FOR THE AFFECTED SERVICES AND/OR PRODUCTS
WITHOUT FURTHER LIABILITY. IN SUCH AN EVENT CUSTOMER WILL NOT BE OBLIGATED TO
PAY ANY TERMINATIONS FEES WHATSOEVER.


IN NO EVENT SHALL EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
SPECIAL OR CONSEQUENTIAL DAMAGES OR LOST PROFITS ARISING OUT OF OR RELATED TO
THIS AGREEMENT, INCLUDING THE ACCURACY OR CORRECTNESS OF THE DATA BASES OR THE
INFORMATION CONTAINED THEREIN, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY THEREOF.


ANY CLAIM OR LEGAL ACTION ARISING OUT OF FAILURE, MALFUNCTION OR DEFECT IN NAC
SERVICES OR GOODS, OR ARISING FROM THIS AGREEMENT IN ANY RESPECT, SHALL BE
BROUGHT TO LIGHT WITHIN A PERIOD OF ONE YEAR FOLLOWING THE OCCURRENCE OF SAID
CLAIM OR SAID CLAIM SHALL BE DEEMED WAIVED.


EXCEPT AS SPECIFICALLY PROVIDED HEREIN, AND EXCEPT IN CASES OF, WILLFUL
MISCONDUCT OR FRAUD, EITHER PARTY’s LIABILITY TO THE OTHER PARTY HEREUNDER, IF
ANY, SHALL, IN NO EVENT, EXCEED THE TOTAL AMOUNT CUSTOMER PAID TO NAC HEREUNDER.


EXCEPT FOR NAC’S ACTS OF WILLFUL MISCONDUCT AND/OR FRAUD CUSTOMER’S SOLE REMEDY
FOR DAMAGES SHALL BE THE ISSUING OF SERVICE CREDITS OR TERMINATION AS PER THE
FACILITY AVAILABILITY SLA AND/OR THE NETWORK SLA AND/OR THIS AGREEMENT.


10.           INDEMNITY AND HOLD HARMLESS: As a customer of NAC, and as a user
of NAC services, CUSTOMER agrees to indemnify and to hold harmless NAC from ANY
and ALL claims resulting from CUSTOMER use of the service which causes damage to
CUSTOMER or any other party. NAC shall not be liable, neither in contract nor in
tort, for protection from unauthorized access of its customer's transmission
facilities or customer owned premise equipment, or for unauthorized access to or
alteration of, or theft or destruction of, a customer's data files, programs, or
information.  The only exception to the above shall be for any willful acts of
misconduct, or fraud committed by NAC employees or their agents.


11.           DISCLAIMER OF WARRANTIES: NAC makes no warranties, expressed or
implied, including, but not limited to, any warranties of merchantability or
fitness for any particular purpose except that NAC represents and warrants that
it has the power and authority to enter into and perform its obligations under
this Agreement and that it will perform the services in a professional and
workmanlike manner with high quality using sufficiently competent personnel in
its performance of Services hereunder.


 
12.    COPYRIGHT & WEBSITE OWNERSHIP. Customer shall retain all right, title and
interest (including without limitations copyright and other proprietary or
intellectual property rights) in its website including the content on the
website and all legally protectable elements, derivative works, modifications
and enhancements thereof. To the extent that ownership of the website's content
does not automatically vest in Customer, NAC agrees to transfer and assign to
Customer all right, title and interest in the website content and protectable
elements or derivative works thereof.  NAC shall not sell or otherwise transfer,
reproduce or use the website's content for any purpose except to provide the
services hereunder. For avoidance of doubt, any intellectual property right
and/or invention in the possession of either party prior to the execution of
this Agreement shall remain in the ownership of such party and the other party
shall not acquire any right in such rights and/or inventions, unless otherwise
expressly set forth in this Agreement.
 

 
4 

--------------------------------------------------------------------------------

 

13.   MODIFICATION: These terms and conditions cannot be modified except by
written amendment signed by both patties. No agent, employee or representative
of NAC has the authority to bind the parties to any representation or warranty
unless such is specifically included in this Agreement, the NAC INTERNET SERVICE
ORDER FORM, or with a written amendment thereto. Notice to parties of disputes
arising under this Agreement shall be sent by registered mail (or equivalent
carrier with proof of signature) to the parties at the address shown on the most
recent service order.


14.           ENTIRE AGREEMENT: This Agreement is the sole agreement between the
parties relating to the subject matter hereof and supersedes all prior
understandings, writings, proposals, representations or communications, oral or
written, of either party. Use of NAC services constitutes acceptance of the
Terms and Conditions in this agreement.


15.           INTERPRETATION & VENUE: This Agreement shall be interpreted in its
entirety in accordance with the laws of the State of New Jersey, USA. Any
disputes or legal actions shall be adjudicated in the Morris County Court
System.


16.           MARKETING: Customer agrees that NAC may refer to Customer by trade
name and trademark, and may briefly describe Customer's Business, in NACs'
marketing materials and web site.


17.           COLLOCATION: If this agreement encompasses COLLOCATION (defined as
the placement of CUSTOMER owned equipment at one of NAC's facilities or NAC's
leased space; further, when COLLOCATION is used as a noun, it defines the spaces
owned or leased by NAC), additional terms apply, as follows:


a.           Customer will be fully responsible for any charges, costs, expenses
(other than those included in the scope of this Agreement) and third party
claims that may result from its use of, or access to, the COLLOCATION except if
such claims arise out of NAC’s fraud or willful misconduct. Except with the
advanced written consent of NAC, Customer's access to the collocation will be
limited solely to the individuals identified and authorized by CUSTOMER to have
access to the COLLOCATION. NAC reserves the right to background check any
individual before permitting access to its facilities.


b.           Insurance: Customer will keep in full force and effect during the
term of this Agreement: (i) comprehensive general liability insurance in an
amount not less than $1 million per occurrence for bodily injury and property
damage; (ii) employer's liability insurance in an amount not less than $l
million per occurrence; and (iii) workers' compensation insurance in an amount
not less than that required by applicable law. Customer also agrees that it
will, and will be solely responsible for ensuring that its agents (including
contfactors and subcontractors) maintain, other insurance at levels no less than
those required by applicable law and customary in Customer's and its agents'
industries. Prior to installation of any Customer Equipment in the COLLOCATION,
Customer will furnish NAC with certificates of insurance which evidence the
minimum levels of insurance set forth above. Customer agrees that prior to the
installation of any Customer Equipment, Customer will cause its insurance
provider(s) to name NAC as an additional insured and notify NAC in writing of
the effective date thereof.


c.           Personal Injury: Each representative and any other persons visiting
the COLLOCATION does so at its own risk and NAC assumes no liability whatsoever
for any harm to such persons resulting from any cause other than NACs' gross
negligence or willful misconduct resulting in personal injury to such person
during such a visit.


d.           CUSTOMER is responsible for maintaining proper insurance for all
CUSTOMER (owned or leased) equipment located in the NAC data center. NAC has no
way of knowing the value of CUSTOMER's equipment and is not responsible for any
damage or loss to it except for damage or loss due to NAC’s fraud or willful
misconduct.


e.  
NAC reserves the right to background check any person that has access to the
data center.



f.  
The parties agree that CUSTOMER is and shall remain the exclusive owner of all
Customer owned equipment (COLLOCATION) placed at NAC’s facilities.



18.           This Agreement is subject to the Non Disclosure Agreement signed
between the parties on Nov 15, 2007, and which is attached hereto as Exhibit C.


19.           EMAIL and USENET NEWS: Using any NAC account, server, or service
to send duplicative, unsolicited email messages (commercial or otherwise) also
known as spam and/or to collect the responses from unsolicited email (spam)
and/or using a NAC server or bandwidth to host any page(s), or mailboxes, or
autoresponders with any information regarding any item, service, or information
advertised in a spam message is prohibited. NAC reserves the exclusive right to
make the determination whether a given message is spam. CUSTOMER will be
notified in the case of complaints and is expected to act on these complaints
within 24 hours keeping NAC informed of progress. If customer fails to meet
these guidelines NAC reserves the right to suspend and or terminate CUSTOMER's
service.


5

--------------------------------------------------------------------------------


 
By signing below, CUSTOMER and NAC agree and accept this agreement in its
entirety
 

 
CUSTOMER                                                                                                   NET
ACCESS CORPORATION (NAC)


Signature: /s/ Robert S.
Rosenschein                                                                Signature:
/s/ Net Access Corporation


Print Name: Robert S.
Rosenschein                                                                                                   
Print Name: Net Access Corporation


Title:
CEO                                                                                                 
Title: ___________________________


Date: April 9,
2008                                                                                                                                           
Date: April 9, 2008


Contact Information:







SERVICE ORDERS




EXHIBIT A
NETWORK SERVICE LEVEL AGREEMENT (SLA)




EXHIBIT B
FACILITY AVAILABILITY SERVICE LEVEL AGREEMENT (SLA)


EXHIBIT C
NON-DISCLOSURE AGREEMENT

 
6 

--------------------------------------------------------------------------------

 

Data Center Collocation Service Order


Location:                                                      *, NJ
Contract Term:                                           (36) Months


High Density Collocation:


Type/Amount:                                            *


Financial Information:                              $*/ installation (*$ ea)
     $*/monthly (*$ ea)




Low Density Collocation:


Type/Amount:                                           *


Financial Information:                              $$*/ installation (*$ ea)
    $$*/monthly (*$ ea)


Services Included:
   Battery Backup
   Backup Power Generation
   Primary and/or secondary DNS
   24/7 First Level Support
Reboots
Connection checking
Reading screen output
  24/7 Monitoring – Unlimited IP
Ping
Port
Service


Total charges for all Collocation on this service order:


$*/installation
$*/month


* Additional Special Collocation Reservation Option on following page

 
1 

--------------------------------------------------------------------------------

 

*

 
 2

--------------------------------------------------------------------------------

 

Power Service Order
Usage Based Power:
Monthly usage based circuit prices
120V (Single Pole)                                            
$*/month/amp*                                $*/installation
208V (Double
Pole)                                           $*/month/amp*                                $*/installation
208V (Triple Pole)                                             
$*/month/amp**                                $*/installation


Minimum billing for power is equal to 25% of the capacity of the installed
circuit/receptacle. As an example: A 20 amp 120V circuit would be billed a
minimum charge of $140/month ($28/amp x 20 amps x .25).
Minimum billing is waived for the 3 Phase 3 pole IEC60309 460P9 Outlets and
one  L6-30 (Redundant, but not Primary) outlet in Cabinets L1.C4 and L1.C5 (1
per cabinet).


Receptacle installation charges:
Single Pole
(L5-xx)                                                      $*/monthly (*$
ea)/installation ea.
Double Pole (L6-xx,
L14-xx)                                       $*/installation ea.
Triple Pole (IEC60309 460P9)                                    $*/installation
ea.


Receptacle Type/Amount:
Power metering - Outlet layout: - Customer will provide.


Initial
Order:                                                                                    Installation
(*) Primary                      L6-30 (30 amp 208V)
Circuits                                                       $*
(*) Redundant                L6-30 (30 amp 208V)
Circuits                                                       $*
(*) Primary                      3 Phase 3 pole IEC60309
460P9                                                   $*
(*) Redundant                3 Phase 3 pole IEC60309
460P9                                                   $*


Total Power
Install                                                                                              
$*


*If a circuit is to be used for power redundancy where a single or a group of
servers or a PDU is plugged into both power sides it is important to realize
that power circuit A and B are capable of 20 amps each.  In order to achieve
power redundancy the combined usage of both A and B can be no greater than 20
amps.  Using more than a combined 20 amps across A and B is possible but at the
cost of redundancy.


** Power is not just raw electrical usage. The Power fees also include the HVAC
necessary to cool the equipment, usage of electrical facilities, power backup
systems (battery and generator). The fees are calculated based upon the
Customer’s actual metered electrical usage (based upon amp utilization) and
billed at the rates above. This fee includes a multiplier to factor in the total
impact of a customer’s electrical usage (including electrical draw for HVAC, cap
cost amortization of UPS, generator, other power equipment, and on-going
maintenance). NAC is not an electrical utility, NAC is providing a managed power
service. This fee is substantially higher then raw electrical power because it
includes all of the additional services provided at the facility.


*** NAC Option to Increase Power Rate. Because of the volatile nature of the
cost of electricity NAC has the option to adjust Power pricing once per year
during this agreement. The max increase in any 12 month period shall be 10%.In
the event of an increase NAC will provide the Customer with 45 days written
notice of such increase in power rates

 
3 

--------------------------------------------------------------------------------

 

Full Internet Transit Bandwidth Service Order


 
Type/Amount:
Delivery Method:
*



Billing Method: Burstable 95th Percentile


IP Allocation:                                *


Financial Information:                                           $*/installation
$*/mb/s per month (* mb/s minimum)








Security Camera Service Order


Type/Amount:                                                      (*) Fixed
Cameras


Services Included:
Remote access to view camera detail
Camera detail storage *video retention will vary


Financial Information:   $*/installation (* ea.)
                 $*/monthly (*ea.)






Environment Due Date:                                  60 days after signing of
contract and receipt of deposit.






Other:                                                                First
Payment DUE on Contract Signing




 
 



 
  4

--------------------------------------------------------------------------------

 

Network SLA


This Service Level Agreement (the “SLA”) between Net Access Corporation (“NAC”)
and Answers Corporation (“Customer”) is entered into pursuant to Master Services
Agreement No. __________     (“MSA”) between NAC and the Customer.  Capitalized
terms used in this SLA and not otherwise defined below shall have the meanings
given to them in the MSA.


A. Purpose and Scope
The purpose of this SLA is to define Managed Network service levels and
operational specifications that NAC will provide to Customer. Specifics as to
the Service(s) (the “Services”) to be provided to the Customer are set forth in
the Order Form, incorporated into and made a part hereof.


B. Service Levels
B.1   Managed Network
NAC Managed Network environments consist of LAN and WAN infrastructures.  NAC
Managed Network environments will be available on a 7 (day) x 24 (hour) x 365
(day) basis, except for Scheduled Outages which NAC will inform Customer of it
at least seven (7) days in advance. Such notice to Customer regarding Scheduled
Outages shall include an estimate as to the expected duration of the Scheduled
Outage.
The additional exception shall be cases of emergency maintenance for security or
router instability (or related) emergency type patches or modifications. In the
event that emergency maintenance is required NAC will not be obligated to
provide advance notice but will notify Customer as soon as possible. All such
emergency maintenance shall be treated as scheduled maintenance for purposes of
this SLA. NAC will always endeavor to keep all maintenance as short as possible,
and to limit (as much as possible) to off peak times. NAC Managed Network
environments are designed with robust architectures and production system
disciplines to ensure maximum performance and availability. NAC will
continuously employ network monitoring techniques to track performance levels
(where possible) of network components and systems. Latency measurements will be
total round trip durations in milliseconds (ms) of network transmissions.
Availability will be calculated monthly using total actual minutes available
divided by total possible minutes available. Availability calculations will
exclude Scheduled Outages. Performance/availability measurements will exclude
Customer’s collocated network equipment and Customer Premise Equipment (CPE).
NAC will, at NAC expense, upgrade or improve capacity and performance levels
within NAC Managed Network environments as NAC, through reasonable commercial
judgment, determines improvements are warranted and necessary for availability
and performance attainment.


NAC’s performance levels for Managed Network availability and latency are as
follows:


LAN Performance
Latency
Availability
< 40 ms
> 99.50%

 

 
WAN Performance
External Gateway to the Internet (Domestic)
VPN
(Only when provided and managed  by NAC)
Private Network (Domestic)
Latency
Latency
Latency
Avail.
<60 ms
<100 ms
<70 ms
>99.50%



Any failure in the network environment that causes a loss of availability (to
Customer or its users), shall be reported by Customer to NAC. NAC shall then
issue a trouble ticket and track such failure in order to resolve it. At the
Customers request such trouble ticket, along with Customer’s own documentation
related to such failure report shall be reviewed and analyzed by NAC and
Customer, in order to jointly determine the source of failure as well as the
relevant degree of LAN and/or WAN Availability/Performance at the time of such
failure, for the purpose of determining whether Customer is eligible for a
Service credit.


The Network Operations Center (NOC) is available 24x7x365 and will respond as
quickly as reasonably possible when it becomes aware of and/or is notified of a
network failure in that causes loss of availability to CUSTOMER and/or its
users:
In the event of a Severe Failure (as defined below), NAC will respond promptly
and begin resolving the failure as quickly as reasonably possible. In any other
event, NAC shall respond within 4 hours. In any event NAC shall work diligently
and continuously to solve any failure.


“A Severe Failure: shall mean any significant problem with usage that materially
diminishes users’ access to the systems or ability to use major features of the
system.


C.  Remedy
C.1 Remedies
In the event that, as a direct result of NAC’s actions or inactions, the Service
levels provided by NAC fail to meet the specified performance levels stated
above, as the sole and exclusive remedy hereunder, Customer shall receive a
Service credit equal to 15% of the Monthly Fee for the affected service
(Internet Bandwidth charge only) for the affected month in accordance with the
Order Form for the Service.


Such Service credit shall be deemed to be liquidated damages, and in no event
will the total Managed Network Service credit exceed 30% (15% for failure to
meet LAN performance levels plus 15% for failure to meet WAN performance levels)
of the Monthly Fee for the affected service for the affected month.  This credit
will be in the form of a cash payment if this SLA has expired or if it has
otherwise been terminated in accordance with the provisions of the MSA.

 
1

--------------------------------------------------------------------------------

 

The Service credit must be requested for in writing within 30 days of the outage
event occurring. The request must detail the time period of the outage and all
appropriate documentation defining the outage. Customer must contact the NOC at
the time of the problem so that a trouble ticket can be opened and the issue
tracked until resolution.


C.2 Exceptions
NAC will have no liability for any failure to provide Services (a) during any
Scheduled Outage, (b) resulting from a Force Majeure Event, (c) caused, directly
or indirectly, by the acts or omissions of Customer or its employees, agents,
contractors or representatives or by Customer’s or its employees’, agents’,
contractors’ or representatives’ equipment, or (d) Any cyber-attack against
Customer equipment/servers.


Without limiting the foregoing, NAC is not responsible for acts or omissions of
Customer or its employees, agents, contractors or representatives that result in
failure of, or disruption to, the Services unless such acts or omissions were
done in accordance with instructions given to Customer by NAC.  Customer agrees
that neither Customer nor its employees, agents, contractors or representatives
shall attempt in any way to circumvent or otherwise interfere with any security
precautions or measures of NAC relating to the NAC Data Centers or any other NAC
equipment. Any such attempts may, among other things, cause disruption to the
Services.  Any disruption to the Services resulting from a violation of these
provisions shall not be an Unscheduled Outage and Customer will have no right to
any Service credit or other remedy under this SLA or otherwise with respect to
such disruption.  Customer will be responsible for, and will indemnify NAC for,
any damage or service interruptions caused by Customer or its employees, agents,
contractors or representatives in violation of these provisions, including,
without limitation, any damage to any NAC provided equipment.  Further, the
Customer will pay NAC, at NAC’s then current rates, for all remedial services
resulting from the Customer’s actions.


C.3 Termination for Chronic Problems
The conditions warranting termination of Services applicable to this SLA, as
specified on the Order Form, are as follows:


NAC’s failure to achieve SLA specified performance for three (3) consecutive
months.


Customer must provide NAC written notice of termination for Chronic Problems and
such termination will be effective upon ten (10) days written notice to NAC,
without any further liability and/or penalty to Customer.  


Emergency Termination Option: In the event that NAC is unable to maintain
Network Availability of greater then 90% (see definition of availability in
section B.) for ten (10) consecutive days, CUSTOMER shall have the right of
immediate termination without penalty. This termination must be in writing and
supported by appropriate documentation of the facility not meeting the minimum
90% availability for 10 consecutive days.


D. Service Level Change Request Procedures
Either party may request changes to this SLA at any time.  Since a change could
affect the fees, schedules or other terms related to this SLA or the MSA, both
the Customer and NAC must approve each change, and this SLA and/or the MSA must
be appropriately amended before implementation of any change.  The change
request procedure is as follows:


a)  
The project manager for the requesting party will submit a change request (“CR”)
in writing. It will describe the change and include whatever rationale and/or
estimated effect the change will have on the SLA and/or the MSA.

b)  
The other party’s project manager will review each CR.  The project manager will
weigh the merits of the proposed change and approve it for investigation or
reject it.  If rejected, the project manager will return the CR to the
requesting party, together with the reason(s) for rejection.

c)  
Approval of a CR for investigation by both parties constitutes authorization by
the Customer of any fee proposed by NAC to investigate the CR.  During such
investigation, the effect on the Monthly Fee, Service Term or other terms of
this SLA will be determined.  Following completion of such investigation, the
requested change will then be approved or disapproved for implementation.

d)  
Approved changes will be incorporated into this SLA or the MSA through written
modifications, which shall be signed by duly authorized representatives of both
parties



F. Event Notification


NAC shall provide initial notice to a designated Customer’s representative by
telephone, e-mail, pager or comparable notification service within one (1) hour
of NAC becoming aware of an event that has caused or may cause an Unscheduled
Outage.  In the event Customer first becomes aware of such event, Customer shall
promptly provide initial notice to NAC via Network Operations Center  (NOC)
Number (973) 590-5050.  The NOC is staffed 24 x 7 x 365. Items of a non critical
nature can also be emailed to the NOC at network@nac.net. All emails to this
address will be tracked with a ticket number.  Status reports about the event
will continue on the hour until either the event has been resolved or both NAC
and the Customer have determined a course of action that does not require
continued notification.

 
2

--------------------------------------------------------------------------------

 

G. Definitions
LAN (Local Area Network):  Those network components and facilities that are
installed within NAC Data Centers providing local connectivity to installed
equipment, and that are owned and managed by the NAC Operations Group and made
available to subscribers of NAC services.
Managed Network:  The system of LAN and WAN environments utilized by NAC Data
Centers.
Monthly Fee:  The monthly fee for a Service as set forth in the Order Form for
that Service.
Scheduled Outages:  Periods of time, during the Service Term, that NAC
temporarily interrupts any Services for upgrades, maintenance, or for any other
agreed upon reason or purpose, including an established framework for scheduling
and managing such outages.
Service Term:  The minimum term for which NAC will provide the Service to
Customer as set forth in the Order Form for that Service.
Network Operations Center (NOC):  The NOC is responsible for the daily delivery
and management of Services provided to the Customer.
Unscheduled Outages:  Interruptions in Services arising from failures associated
with Services provided by NAC or a Force Majeure Event.  Such interruptions
include only interruptions caused by matters under NAC direct control and do not
include Scheduled Outages.
WAN (Wide Area Network):  Those network components and facilities that are
installed at the boundaries of NAC Data Centers providing connectivity to
external or remote networks and equipment and made available to subscribers of
NAC services.

 
3 

--------------------------------------------------------------------------------

 

Facility Availability SLA


This Service Level Agreement (the “SLA”) between Net Access Corporation, Inc.
(“NAC”) and  Answers Corporation (“Customer”) is entered into pursuant to Master
Services Agreement No.____________(“MSA”) between NAC and the Customer attached
hereto as Exhibit A Capitalized terms used in this SLA and not otherwise defined
below shall have the meanings given to them in the MSA.


A.  Purpose and Scope
The purpose of this SLA is to define Facility Availability service levels and
operational specifications that NAC will provide to Customer.  Specifics as to
the Service(s) (the “Services”) to be provided to the Customer are set forth in
the Order Form, which is incorporated into and made a part hereof.


B. Service Levels
B.1   Facility Availability
NAC Data Centers will be available on a 7 (day) x 24 (hour) x 365 (day) basis,
except for Scheduled Outages which NAC will inform Customer of it at least seven
(7) days in advance. Such notice to Customer regarding Scheduled Outages shall
include an estimate as to the expected duration of the Scheduled Outage.  NAC
Data Centers are designed with environmental support system redundancy and
managed environmental system infrastructures that provide for un-interruptible
power and cooling for all components within such NAC Data Center. These systems
are designed to maintain standard computer servers (HP, IBM, DELL, etc) within
their normal operating temperature range. NAC will continuously monitor capacity
levels for power generation, cooling, and un-interruptible power supply systems
at NAC Data Centers.  NAC will, at NAC expense, upgrade or improve capacity
levels within NAC Data Centers as necessary.  Capacity upgrades will follow the
established change management practices described in this SLA.  NAC’s
performance level for Facility Availability is set as 99.99% available.
Availability will be calculated monthly using total actual minutes available
divided by total possible minutes available.  Availability calculations will
exclude Scheduled Outages.  Any failure shall be reported by Customer to NAC.
NAC shall then issue a trouble ticket and track such failure in order to resolve
it. Such trouble ticket, along with Customer’s own documentation related to such
failure report shall be reviewed and analyzed by NAC and Customer, in order to
jointly determine the source of failure as well as the relevant degree of
facility availability at the time of such failure, for the purpose of
determining whether Customer is eligible for a Service credit.


The Network Operations Center (NOC) is available 24x7x365 and will respond as
quickly as reasonably possible when it becomes aware of and/or is notified of a
facilities failure in that causes loss of availability to CUSTOMER and/or its
users:
In the event of a Severe Failure (as defined below), NAC will respond promptly
and begin resolving the failure as quickly as reasonably possible. In any other
event, NAC shall respond within 4 hours. In any event NAC shall work diligently
and continuously to solve any failure.


“A Severe Failure”: shall mean any significant problem with usage that
materially diminishes users’ access to the systems or ability to use major
features of the system.


C.  Remedy
C.1 Remedies
In the event that, as a direct result of NAC’s actions or inactions, the Service
Levels provided by NAC fail to meet the specified performance levels, as the
sole and exclusive remedy hereunder, Customer shall receive a Service credit
based upon the Monthly Fee for the affected service (colocation and/or power
facilities charge only) for the affected month in accordance with the Order Form
for the Service. The following Service credits shall apply to the Remedy
provision of this SLA:


Facility Availability
Service Credit
(% of Monthly Fee)
99.99% or greater
0%
³99.90% but <99.99%
5%
³99.50% but <99.90%
15%
<99.50%
25%



The Service credit is not cumulative.  Such Service credit shall be deemed to be
liquidated damages, and in no event will the total Service credit exceed 25% of
the Monthly Fee for the affected month.  This credit will be in the form of a
cash payment if this SLA has expired or
if it has otherwise been terminated in accordance with the provisions of the
MSA.


The Service credit must be requested for in writing within 30 days of the outage
event occurring. The request must detail the time period of the outage and all
appropriate documentation defining the outage.


C.2 Exceptions
NAC will have no liability for any failure to provide Services (a) during any
Scheduled Outage, (b) resulting from a Force Majeure Event, or (c) caused,
directly or indirectly, by the acts or omissions of Customer or its employees,
agents, contractors or representatives or by Customer’s or its agents’,
contractors’ or representatives’ equipment.

 
1 

--------------------------------------------------------------------------------

 

Without limiting the foregoing, NAC is not responsible for acts or omissions of
Customer or its employees, agents, contractors or representatives that result in
failure of, or disruption to, the Services.  Customer agrees that neither
Customer nor its employees, agents, contractors or representatives shall attempt
in any way to circumvent or otherwise interfere with any security precautions or
measures of NAC relating to the NAC Data Centers or any other NAC
equipment.  Any such attempts may, among other things, cause disruption to the
Services.  Any disruption to the Services resulting from a violation of these
provisions shall not be an Unscheduled Outage and Customer will have no right to
any Service credit or other remedy under this SLA or otherwise with respect to
such disruption.  Customer will be responsible for, and will indemnify NAC for,
any damage or service interruptions caused by Customer or its employees, agents,
contractors or representatives in violation of these provisions, including,
without limitation, any damage to any NAC provided equipment.  Further, the
Customer will pay NAC, at NAC’s then current rates, for all remedial services
resulting from the Customer’s actions.


C.3 Termination for Chronic Problems
The conditions warranting termination of Services applicable to this SLA, as
specified on the Order Form, are as follows:


NAC’s failure to achieve SLA specified performance for two (2) consecutive
months.


Customer must provide NAC written notice of termination for Chronic Problems and
such termination will be effective upon ten (10) days written notice to NAC.


Emergency Termination Option: In the event that NAC is unable to maintain
Facility Availability of greater then 50% (see definition of availability in
section B.) for twenty (20) consecutive days, CUSTOMER shall have the right of
immediate termination without penalty. This termination must be in writing and
supported by appropriate documentation of the facility not meeting the minimum
50% availability for 20 consecutive days.


D. Service Level Change Request Procedures
Either party may request changes to this SLA at any time.  Since a change could
affect the fees, schedules or other terms related to this SLA or the MSA, both
the Customer and NAC must approve each change, and this SLA and/or the MSA must
be appropriately amended before implementation of any change.  The change
request procedure is as follows:


e)  
The project manager for the requesting party will submit a change request (“CR”)
in writing. It will describe the change and include whatever rationale and/or
estimated effect the change will have on the SLA and/or the MSA.

f)  
The other party’s project manager will review each CR.  The project manager will
weigh the merits of the proposed change and approve it for investigation or
reject it.  If rejected, the project manager will return the CR to the
requesting party, together with the reason(s) for rejection.

g)  
Approval of a CR for investigation by both parties constitutes authorization by
the Customer of any fee proposed by NAC to investigate the CR.  During such
investigation, the effect on the Monthly Fee, Service Term or other terms of
this SLA will be determined.  Following completion of such investigation, the
requested change will then be approved or disapproved for implementation.

h)  
Approved changes will be incorporated into this SLA or the MSA through written
modifications, which shall be signed by duly authorized representatives of both
parties.



F. Event Notification
NAC shall provide initial notice to a designated Customer’s representative by
telephone, e-mail, pager or comparable notification service within one (1) hour
of NAC becoming aware of an event that has caused or may cause an Unscheduled
Outage.  In the event Customer first becomes aware of such event, Customer shall
promptly provide initial notice to NAC via the Network Operations Center  (NOC)
Number (973) 590-5050.  The NOC is staffed 24 x 7 x 365. Items of a non critical
nature can also be emailed to the NOC at network@nac.net. All emails to this
address will be tracked with a ticket number. Status reports about the event
will continue on the hour until either the event has been resolved or both NAC
and the Customer have determined a course of action that does not require
continued notification.


G. Definitions
Facility Availability:  The availability of NAC Data Centers.
Monthly Fee  The monthly fee for a Service as set forth in the Order Form for
that Service.
Scheduled Outages:  Periods of time, during the Service Term, that NAC
temporarily interrupts any Services for upgrades, maintenance, or for any other
agreed upon reason or purpose, including an established framework for scheduling
and managing such outages.
Service Term  The minimum term for which NAC will provide the Service to
Customer as set forth in the Order Form for that Service.
Unscheduled Outages:  Interruptions in Services arising from failures associated
with Services provided by NAC or a Force Majeure Event.  Such interruptions
include only interruptions caused by matters under NAC direct control and do not
include Scheduled Outages.



 
2 

--------------------------------------------------------------------------------

 

MUTUAL NON-DISCLOSURE AGREEMENT


This Mutual Non-Disclosure Agreement (the "Agreement"), dated as of Nov 15 2007
(the "Effective Date"), is made between Answers Corporation, a Delaware
corporation having its principal place of business at 237 West 35th Street,
Suite 1101, New York, NY 10001 ("Answers") and Net Access Corp., a corporation
having its principal place of business at 9 Wing Drive, Cedar Knolls, New Jersey
(“Company”).


WHEREAS, the parties have entered or will enter into discussions concerning a
potential strategic relationship (the "Transaction");


WHEREAS, in investigating the Transaction, a party (“Provider”), and/or its
Representatives (as defined below), has disclosed and/or will disclose to the
other party ("Recipient"), and/or its Representatives, certain Proprietary
Information (as defined below), and, therefore, the parties wish to set forth
the manner in which the Proprietary Information will be treated; and


NOW THEREFORE, in consideration of the mutual disclosure of such information and
the covenants hereinafter set forth and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the
parties agree as follows:


 
1.  
''Proprietary Information" means confidential or proprietary information,
including, but not limited to, marketing data and plans, business strategies,
financial information, confidential customer lists, sources of supply,
technologies, know-how, ideas, concepts, product specifications, software,
designs, trade secrets, current and future products, and product characteristics
and specifications, together with notes, analyses, compilations, studies, and
other documents delivered by Provider or its Representatives, or prepared by
Recipient or its Representatives, based upon, containing, or otherwise
reflecting such information.

 
 
2.  
Notwithstanding anything set forth in Paragraph ‎1, “Proprietary Information"
shall not include information that (i) is or becomes generally available to the
public other than (a) as a result of disclosure in violation of this Agreement
by Recipient or its Representative or any other person who directly or
indirectly receives such information, in violation of this Agreement from
Recipient or (b) in violation of a confidentiality obligation to Provider known
to Recipient, (ii) is or becomes available to Recipient on a non-confidential
basis from a source that, to the knowledge of Recipient, is entitled to disclose
it, (iii) was known to Recipient prior to its disclosure to it by Provider, or
(iv) is verifiably developed by Recipient without the benefit of the information
provided by Provider.

 
 
3.  
Recipient will use the Proprietary Information solely for the purpose of
evaluating a possible Transaction and not for any other purpose, and, except to
the extent permitted by Paragraph ‎5, will keep such Proprietary Information
strictly confidential and will not sell, grant, or make available to, or
otherwise allow the use of, the Proprietary Information by any third party,
directly or indirectly; provided, however, that Proprietary Information may be
disclosed to Recipient's directors, officers, employees, Affiliates, and
representatives, including, but not limited to, auditors, legal advisors, and
financial advisors (collectively, “Representatives”) as need to know such
information for the purpose of assisting Recipient in evaluating and negotiating
the terms of the Transaction. “Affiliate” shall have the meanings provided under
the Securities Exchange Act of 1934, as amended. Recipient will advise its
Representatives that the Proprietary Information is confidential and that by
receiving such information such Representatives are agreeing to be bound by this
Agreement and not to use such information for any purpose other than as
described herein. Without the other party's prior written consent, neither party
will, and each party will direct its respective Representatives not to, disclose
the other party's Proprietary Information in whole or in part, except to the
extent permitted by Paragraph ‎5 hereof. Each party agrees to be responsible for
any breach of this Agreement by its Representatives.

 
 
4.  
Except to the extent permitted by Paragraph ‎5, for a period of twenty-four (24)
months following the Effective Date, each party shall (i) be bound by the
obligations set forth in Paragraph ‎3 above, and (ii) each party will direct its
respective Representatives not to, disclose to any person (other than each
party’s respective Representatives who need to know) the fact that discussions
or negotiations are taking place or have recently taken place concerning a
possible Transaction or any of the terms, conditions, or other facts with
respect to any possible Transaction, including, but not limited to, the status
thereof or the existence of this Agreement. All other provisions set forth in
this Agreement shall survive for as long as necessary to fulfill the purposes of
each such provision.

 

 
1 

--------------------------------------------------------------------------------

 

 
5.  
In the event that Recipient and/or its Representatives are required by law to
disclose any Proprietary Information or any other information the disclosure of
which is restricted by the terms of this Agreement, Recipient shall provide
Provider with prompt prior written notice of such requirement so that Provider
may seek an appropriate protective order. If in the absence of a protective
order, Recipient or any of its Representatives is nonetheless, in the opinion of
Recipient's or such Representative's counsel, required by law to disclose such
Proprietary Information or such other information concerning the Transaction,
disclosure may be made only as to that portion of the Proprietary Information or
such other information that Recipient or such Representative, as the case may
be, is advised by counsel is legally required to be disclosed. The disclosing
party will exercise its reasonable efforts to obtain assurance that confidential
treatment will be accorded such Proprietary Information.

 
 
6.  
All Proprietary Information disclosed to Recipient, as between Provider and
Recipient, shall be and shall remain Provider's property. Disclosure of the
Proprietary Information shall in no way serve to create, on the part of
Recipient, a license to use, or any proprietary right in, the Proprietary
Information or in any other proprietary product, trademark, copyright, or other
right of Provider.

 
 
7.  
Except to the extent Recipient or a Representative is advised by counsel that
such action is prohibited by law, as soon as practicable after being requested
by Provider, Recipient shall, and shall cause each of its Representatives to,
return to Provider or destroy any document or other material in tangible form
being part of the Proprietary Information, and, upon written request of
Provider, confirm the foregoing in writing. Any Proprietary Information that is
not returned or destroyed, including, without limitation, any oral Proprietary
Information, shall remain subject to the confidentiality obligations set forth
in this Agreement.

 
 
8.  
Each party acknowledges that, although both parties have endeavored to include
in the Proprietary Information known to them that they believe to be relevant
for the purpose of considering a possible Transaction, neither party makes any
representation or warranty as to the accuracy or completeness of the Proprietary
Information or any component thereof, and that each party shall be entitled to
rely solely on such representations and warranties as may be made in a
definitive agreement relating to the Transaction. Each party understands that
the estimates or projections with respect to future performance included in the
Proprietary Information should not be relied upon as accurate representations or
assurances of future results. Neither party nor any of its Representatives shall
have any liability to the other party or its Representatives resulting from the
use of the Proprietary Information by such other party or Representatives.

 
 
9.  
Each party acknowledges and agrees that unless and until a written definitive
agreement concerning a Transaction has been duly executed, neither party nor any
of its respective Representatives will have any obligation with respect to any
Transaction, with respect to the procedures employed in connection therewith, or
with respect to any representations made by either party, whether by virtue of
this Agreement or any other written or oral expression with respect to a
Transaction (except as specifically provided in this Agreement) or otherwise.
Each party understands that knowledge of the Transaction is limited to certain
of the other's Representatives and agrees not to contact any Representative of
the other party regarding the Transaction other than such Representatives as it
is informed are permitted to receive such-a contact.

 
 
10.  
Each party agrees that money damages would not be a sufficient remedy for any
actual or threatened breach of this Agreement by either party or its respective
Representatives and that each party shall be entitled to specific performance,
including, without limitation, injunctive relief, as a remedy for any such
breach or threatened breach by the other party or such party's Representatives.
Such remedy shall not be deemed to be the exclusive remedy for breach of this
Agreement but shall be in addition to all other remedies available at law or
equity.

 
 
11.  
Each party acknowledges that it and each of its Representatives are aware that
the United States securities laws and other laws prohibit any person who has
material, non-public information concerning Answers, or its Affiliates, and, if
applicable, Company, or its Affiliates, from purchasing or selling any of their
respective securities, and from communicating such information to any Person
under circumstances in which it is reasonably foreseeable that such Person is
likely to purchase or sell such securities. For purposes of this Agreement, the
term "Person" shall be interpreted broadly and shall include any individual,
corporation, partnership, association, trust, governmental entity, any other
organization or entity or any Group including any of the foregoing, and the term
"Group" shall have the meanings provided under the Securities Exchange Act of
1934, as amended.

 
 
12.  
All notices given under this Agreement shall be in writing and shall be given to
the respective party (i) by delivery in person or by overnight courier (and
shall be deemed duly given upon receipt) or (ii) by prepaid registered or
certified mail, return receipt requested (and shall be deemed duly given on the
earlier of receipt or three business days after being deposited in the U.S.
mail), addressed to such party as set forth on Exhibit A hereto.

 

 
2

--------------------------------------------------------------------------------

 

 
13.  
This Agreement shall be governed by, construed and enforced under the laws of
the State of New York as it is applied to agreements entered into and to be
performed entirely within such State. The parties hereby agree that any action
arising out of this Agreement shall be brought in the state or federal courts
located in the City of New York, irrevocably submit to the exclusive
jurisdiction of any such court, and waive any objection that such party may now
or hereafter have to the venue of any such action or proceeding in any such
court or that such action or proceeding was brought in an inconvenient court and
agree not to plead or claim the same, except that Provider shall be entitled to
obtain equitable relief, such as injunctive relief, from any court of competent
jurisdiction in order to protect its rights in its Proprietary Information.

 
 
14.  
This Agreement constitutes the entire agreement between the parties with respect
to the subject matter hereof. This Agreement may not be modified except by a
written instrument signed by both parties. If, however, any provision of this
Agreement is determined by a court of competent jurisdiction to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate or
render unenforceable the entire Agreement, but rather the entire Agreement shall
be construed as if not containing the particular invalid or unenforceable
provision or provisions, and the rights and obligations of the parties shall be
construed and enforced accordingly. In addition, the parties agree to cooperate
to replace the invalid or unenforceable provision(s) with valid and enforceable
provision(s) that will achieve the same result (to the maximum legal extent) as
the provision(s) determined to be invalid or unenforceable.

 
 
15.  
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
their respective successors and assigns. No failure or delay in exercising any
right, power, or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder.

 
 
16.  
This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which, when taken together, shall constitute
one and the same instrument. The parties can rely on fax copies of the signed
Agreement as if they are originals.

 




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.






ANSWERS
CORPORATION                                                                NET
ACCESS CORPORATION




By: /s/Caleb Chill                                           
By:                 /s/Alex Rubenstein
Name: Caleb
Chill                                                                          
Name:            Alex Rubenstein
Title: VP General
Counsel                                                             Title:             
Vice President
 
 
EXHIBIT A
NOTICES
 


To Answers:
237 W. 35th Street
 
Suite 1101
 
New York, NY 10001
 
Fax: (212) 660-3222
 
Attention: Dan Marriott - IT Director
   
with a copy to:
Jerusalem Office POB 48253, Building 2
 
Jerusalem Technology Park
 
Jerusalem 91481 Israel
 
Fax: (646) 304-1826
 
Attention: General Counsel
   
To Company:
 
 
 
 
 
 
 
 
 
 
 
 

 